Citation Nr: 1740526	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-34 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to an initial compensable rating for bilateral hearing loss.  

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Sorathia, Counsel



INTRODUCTION

The Veteran served on active duty from December 1969 to July 1971, with service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, tinnitus.  

2.  The Veteran's bilateral hearing loss is manifested by no more than level II impairment in the right ear and level I impairment in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  The criteria for a compensable evaluation for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code (DC) 6100, 4.86 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Tinnitus 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a current disability may include a diagnosis at the time the claim was filed or during its pendency).

While tinnitus is a disability that is capable of lay observation, the weight of the evidence in the instant case is against a finding that the Veteran has tinnitus.  

The Veteran's service treatment records are silent for any symptoms of, treatment for, or complaints of tinnitus.  

Here, the Veteran generally claimed service connection for tinnitus in October 2010.  Although the Veteran submitted an October 2010 service connection claim for tinnitus, he did not provide any information regarding the date of onset of the disability or a description of his symptoms.  The Veteran denied the existence of tinnitus during VA audiological examinations in July 2011 and October 2015.  Although the Veteran has sought VA treatment for his hearing loss disability, VA treatment records do not include reports of tinnitus.  Specifically, an October 2010 VA audiological evaluation report includes the notation that the Veteran does not have tinnitus.  The Veteran has submitted lay statements regarding his hearing loss; however, he has not stated that he has tinnitus nor has he described symptoms of tinnitus.      

Even though tinnitus is a disability that is capable of lay observation, the Veteran has specifically and repeatedly denied tinnitus or ringing in the ears in statements to health care providers.  Accordingly, the Board cannot find that the Veteran has a diagnosis of tinnitus as he has not reported that he has tinnitus and thus, service connection is not warranted.  In reaching the decision that service connection is not warranted, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Initial Rating for Bilateral Hearing Loss 

Laws and Regulations 

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

The Veteran's hearing loss has been evaluated under 38 C.F.R. § 4.85, DC 6100.  This diagnostic code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).
Audiometric results are matched against Table VI to find the numeric designation, and then the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule establishes 11 auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  38 C.F.R. § 4.85.  When impaired hearing is service connected in one ear only, the non-service-connected ear will be assigned a designation of level I from Table VII.  38 C.F.R. § 4.85(f).  

The provisions of section 4.86 address exceptional patterns of hearing loss, which are defined as when each of the pure tone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) are 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz.  38 C.F.R. § 4.86.  

Analysis 

The Veteran contends that he is entitled to a compensable rating for bilateral hearing loss due to the severity of his condition and the impact his hearing loss has on his everyday life.  

The appeal period before the Board begins in October 2010.  

For the reasons stated below, the preponderance of the evidence is against a finding that the Veteran is entitled to a compensable rating for his bilateral hearing loss.  

The Veteran was afforded VA examinations in July 2011 and October 2015.  An October 2010 VA audiometric report is also of record.  

The July 2011 VA examination report states that the October 2010 VA audiometric report was used for the examination instead of performing a current examination.  The examination report revealed pure tone thresholds from October 2010, in decibels, as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
50
60
60
LEFT
15
15
45
50
65
 
The pure tone threshold average was 51 in the right ear and 44 in the left ear.  He had a Maryland CNC speech recognition ability of 88 percent in the right ear and 96 percent in the left ear.  These audiometry test results equate to level II impairment in the right ear and level I impairment in the left ear using Table VI.  38 C.F.R. 
§ 4.85.  

The Veteran was afforded another VA examination in October 2015.  The examination report revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
60
70
65
LEFT
20
20
55
60
65

The pure tone threshold average was 59 in the right ear and 50 in the left ear.  He had a Maryland CNC speech recognition ability of 96 percent in the right ear and 98 percent in the left ear.  These audiometry test results equate to level II impairment in the right ear and level I in the left ear using Table VI.  38 C.F.R. § 4.85. 

Applying the percentage ratings for hearing impairment found in Table VII, level II in the right ear and level I in the left ear does not result in a compensable rating.  The provisions of section 4.86 exceptional patterns of hearing loss do not apply.  38 C.F.R. § 4.86. 

Although the Veteran has received VA treatment for his hearing loss, his VA treatment records do not include an audiological evaluation except for the October 2010 evaluation report used in the July 2011 VA examination report.  

In evaluating the initial rating claim, the preponderance of the evidence is against the assignment of a compensable rating for bilateral hearing loss.  The Board acknowledges the Veteran's lay statements which describe his difficulties with hearing conversations and the television.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Veteran is competent to report that he has difficulty hearing, but he is not competent to establish the level of his hearing disability as this requires specific audiometric data.  

The fact that the Veteran's hearing acuity may be less than optimal does not by itself establish entitlement to a compensable disability rating.  To the contrary, under the Rating Schedule a higher rating can be awarded only when loss of hearing has reached a specified measurable level.  None of the VA audiology examinations highlighted above reveal audiological evaluations that would warrant a compensable rating.  Therefore, the preponderance of the evidence is against the claim and entitlement to a compensable evaluation is not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).
    

ORDER

Service connection for tinnitus is denied. 

An initial compensable rating for bilateral hearing loss is denied.  


REMAND

In March 2016, the RO denied service connection for hypertension.  Also, in March 2016, the Veteran submitted a notice of disagreement to the rating decision.  To date, a statement of the case has not yet been issued regarding this service connection claim for hypertension.  Accordingly, on remand, a statement of the case is required.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999). 


Accordingly, the case is REMANDED for the following action:

Issue the Veteran a statement of the case addressing his service connection claim for hypertension, including appellate rights.
  
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


